 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   ADELISA HURTADO,                )             CASE NO.: EDCV17-02499-SS
                                     )
12                    Plaintiff,     )             ORDER AWARDING
                                     )             EAJA FEES
13               v.                  )
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social Security )
15   Administration,                 )
                                     )
16                    Defendant.     )
     ______________________________ )
17
18         Based upon the parties’ Stipulation for Award and Payment of Equal Access
19   to Justice Act (EAJA) Fees (“Stipulation”),
20         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
21   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND FIVE
22   HUNDRED THIRTY DOLLARS and 00/cents ($2,530.00), as authorized by 28
23   U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
24
           DATED: 1/22/19            ______________/S/___________________
25                                   HONORABLE SUZANNE H. SEGAL
                                     UNITED STATES MAGISTRATE JUDGE
26
27
28




                                              1
